               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:18-cv-00261-MR-WCM


SHANNON ROSENBLOOM,             )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                   ORDER
                                )
DEE HUNLEY, KAREN REID, and     )
HAND AND STONE MASSAGE AND )
FACIAL SPA,                     )
                                )
                   Defendants.  )
_______________________________ )

      THIS MATTER is before the Court on the Defendants’ Motions to

Dismiss [Docs. 7, 10]; the Magistrate Judge’s Memorandum and

Recommendation [Doc. 16] regarding the disposition of those motions; and

the “Conditional” Objections to the Memorandum and Recommendation filed

the Defendant H&S Asheville South, L.L.C., d/b/a Hand and Stone Massage

and Facial Spa (“H&S”) [Doc. 17].1




1The Motion to Dismiss filed by H&S contains defenses and arguments for dismissal that
were not addressed by the Magistrate Judge in the Memorandum and Recommendation.
H&S has submitted its “conditional” objections in order to preserve such arguments and
defenses. Because the Court accepts the Magistrate Judge’s Memorandum and
Recommendation on the grounds as stated therein, the Court need not address the
objections asserted by H&S.
     Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the Defendants’ motions and to submit a

recommendation for their disposition.

     On April 9, 2019, the Magistrate Judge filed a Memorandum and

Recommendation in this case containing conclusions of law in support of a

recommendation regarding the motions to dismiss. [Doc. 16]. The parties

were advised that any objections to the Magistrate Judge’s Memorandum

and Recommendation were to be filed in writing within fourteen (14) days of

service. Defendant H&S timely filed its “Conditional” Objections on April 23,

2019. [Doc. 17].

     After careful consideration of the Memorandum and Recommendation

and the Defendant’s Objections thereto, the Court finds that the Magistrate

Judge’s proposed conclusions of law are correct and consistent with current

case law. Accordingly, the Court hereby accepts the Magistrate Judge’s

recommendation that the motions to dismiss should be granted. H&S’s

“conditional” objections therefore need not be addressed and are therefore

overruled.

     IT IS, THEREFORE, ORDERED that H&S’s “Conditional” Objections

to the Memorandum and Recommendation [Doc. 17] are OVERRULED; the
                                        2
Memorandum and Recommendation [Doc. 16] is ACCEPTED; and the

Defendants’ Motions to Dismiss [Doc. 7, 10] are GRANTED, and the

Plaintiff’s claims against the Defendants are hereby DISMISSED WITH

PREJUDICE.

     The Clerk of Court is respectfully directed to close this case.

     IT IS SO ORDERED.

                                Signed: May 22, 2019




                                       3
